Citation Nr: 1016013	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA 
benefits funds.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971.  

Since March 2002, he is in receipt of a total disability 
rating due to individual unemployability.  He is primarily 
disabled due to service-connected post-traumatic stress 
disorder (PTSD).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which determined that the Veteran is not 
competent to handle disbursement of funds.  In May 2008, the 
Veteran submitted a notice of disagreement and subsequently 
perfected his appeal in August 2008.

The appeal is REMANDED to the VA RO in Lincoln, Nebraska.  VA 
will notify the Veteran if further action on his part is 
required.


REMAND

The Veteran is currently rated as incompetent for VA benefits 
purposes.  He asserts that competency status should be 
restored.  For VA purposes, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his or her affairs, 
including the disbursement of funds without limitation.  See 
38 C.F.R. § 3.353(a) (2009).  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this case.

The Veteran was examined to determine his competency to 
handle his VA monetary benefits in December 2007.  At that 
time, the examiner concluded that the Veteran was not 
competent to handle his VA funds as a result of his Bipolar I 
Disorder and PTSD.  The examiner also indicated that the 
Veteran should be re-examined in one year to determine the 
effectiveness of treatment, including medication, on his 
competency.  The examiner also recommended that a field 
examination be provided.  Despite the examiner's 
recommendation, no subsequent VA examination has been 
provided to determine the Veteran's current competency 
status.  Additionally, the most recent VA treatment records 
of record are dated in June 2008.  There is no current 
evidence of record to establish whether the Veteran is 
presently competent to handle his VA benefits funds.  Thus, 
the Board finds that the case must be remanded for a new VA 
examination to determine the Veteran's present competency 
status and ability to handle his VA funds.

Additionally, as this case is being remanded, the RO should 
take the opportunity to obtain any VA psychiatric treatment 
records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from 
the Omaha VA Medical Center, covering the 
period from June 23, 2008 to the present, 
should be obtained and added to the claims 
folder.

2.  Schedule the Veteran for an 
appropriate VA psychiatric examination to 
determine whether he is competent to 
handle disbursement of his VA funds.  The 
claims file should be provided to the 
examiner for review.  The examiner must 
review pertinent documents in the 
Veteran's claims file in conjunction with 
the examination, including psychiatric 
treatment records and any lay statements 
related to the Veteran's competency.  The 
examiner should provide a complete 
rationale for any opinion given.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the case should be readjudicated.  
If the Veteran is still found incompetent 
to handle his VA funds, a supplemental 
statement of the case should be provided 
to the Veteran and his attorney.  After 
they have had an adequate opportunity to 
respond, this case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
case.  His cooperation in VA's efforts to develop his appeal, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of an appeal.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


